DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 6/30/2022 to the non-final Office action of 4/12/2022 is acknowledged. The Office action on currently pending claims 11-20 follows.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 12, and 15-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,078,244 to Quinn et al. (Quinn).
Regarding claims 11, 12, and 15-17, Quinn discloses (Fig. 1-12) a fuse (Fig. 10), comprising: a negative thermal expansion plate (30, 46) interposed between a first metal plate (20) and a second metal plate (50), wherein the negative thermal expansion plate comprises a nonconductive material (46) configured to (inherently) provide structural support, the negative thermal expansion plate comprising a negative thermal expansion material such that at least a portion of the negative thermal expansion plate contracts in response to an increase in temperature (Fig. 4; col. 5, ll. 19-27), the contraction of the negative thermal expansion plate forming a nonconductive gap between the first metal plate and the second metal plate, and the formation of the nonconductive gap disrupting a current flow through an electric power system (i.e., the energy storage system / battery/ battery circuit (B)) coupled with the fuse (col. 1, ll. 47-50), wherein the fuse (Fig. 10) is disposed on an interior of the electric power system (i.e., inside the battery (B), Fig. 12) and coupled with the electric power system via an external connection (52, 120).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn taken alone.
Regarding claims 18-20, the claims recite specific known negative thermal expansion materials for making the negative thermal expansion plate. 
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any suitable known materials, including as claimed, for making the negative thermal expansion plate of Quinn, in order to predictably achieve desired mechanical and electrical characteristics of the fuse, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416. 

Allowable Subject Matter

Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 13 (“the nonconductive material comprises a positive temperature coefficient material such that another portion of the negative thermal expansion plate undergoes a phase transition in response to a temperature exceeding a threshold value, wherein the phase transition causes the other portion of the negative thermal expansion plate to expand, and wherein the nonconductive gap is further formed by the expansion of the other portion of the negative thermal expansion plate”) in combination with all of the limitations of claims 11 and 12, are believed to render the combined subject matter, and claim 14 depending therefrom, allowable over the prior art of record taken alone or in combination.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. The gist of the arguments is that, allegedly, “To the extent Quinn's resilient actuator blade is capable of bending upwards when the actuator is heated to its austenite transformation temperature to form an open circuit, nothing in Quinn indicates that this upward bent in the resilient actuator blade is caused by the actuator contracting when heated to its austenite transformation temperature. In fact, a person having ordinary skill in the art will appreciate that austenite transformation, which refers to a process in which iron, iron-based metal, or steel is heated to a temperature at which it changes crystal structure from ferrite to austenite, is a different phenomenon than a negative temperature coefficient material contracting at elevated temperatures rather than expanding” (emphasis added).
Contrary to the Applicant’s position, Quinn clearly teaches that the thermal expansion plate (30) contracts in response to an increase in temperature (see annotated Fig. 4 and 5 below and (col. 5, ll. 19-27)).

    PNG
    media_image1.png
    478
    884
    media_image1.png
    Greyscale

	As can be clearly seen on Fig. 4, the plate (30) is contacted in vertical direction (dimension) as compared to Fig. 5. The dictionary definition of the term “contracted” is: “reduced in size or pulled together” (https://www.thefreedictionary.com/contracted). The plate (30) on Fig. 4 is clearly “reduced in size or pulled together” as compared to Fig. 5, which is in line with the aforementioned dictionary definition. And since said contraction takes place upon increase in temperature of said plate (30) (col. 5, ll. 19-27), it can be said that said plate (30) is a negative thermal expansion plate comprising a negative thermal expansion material, as claimed.  Accordingly, claim 11 is broader than argued and reads on Quinn as explained in the rejection above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835